                           4:20-mc-04025-SLD # 1           Page 1 of 1
                                                                                                       E-FILED
                                                                 Tuesday, 29 September, 2020 10:17:42 AM
                                                                              Clerk, U.S. District Court, ILCD

                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF ILLINOIS


In re:                                       )
Application for Exemption from               )
The Electronic Public Service                )               Misc. File No.: 20-mc-4025
Access Fees by Kacyn Fujii                   )

This matter is before the court upon the application and request by Kacyn Fujii for exemption
from the fees imposed by the Electronic Public Access fee schedule adopted by the Judicial
Conference of the United States Courts.

The Court finds that Kacyn Fujii falls within the class of uses listed in the fee schedule as being
eligible for free exemption. Additionally, Kacyn Fujii has demonstrated that an exemption is
necessary in order to avoid unreasonable burdens and to promote public access to information.
Accordingly, Kacyn Fujii shall be exempt from the payment of fees for access via PACER to the
electronic case files maintained in this court. He shall not be exempt from the payment of fees
incurred in connection with other uses of the PACER system in this court. Additionally, the
following limitation apply:

   1.  This fee exemption applies only to the electronic case files of this court that are available
      through the PACER system;
   2. By accepting this exemption, Kacyn Fujii agrees not to sell for profit any data obtained as
      a result of receiving this exemption;
   3. Kacyn Fujii is prohibited from transferring any data obtained as a result of receiving this
      exemption, including redistribution via internet-based databases;
   4. This exemption is valid through December 31, 2020.

This exemption may be revoked at the discretion of the Court at any time. A copy of this Order
shall be sent to the PACER Service Center.

Entered: 9/29/2020

                                                     S/Sara Darrow
                                                     ________________________________
                                                     SARA DARROW
                                                     Chief U.S. District Judge
